Exhibit 10.15

 

Execution Version

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made effective as of November 9, 2005
(“Effective Date”), by and between IT&E International Group (“Company”) and Gene
Resnick, M.D. (“Executive”).

 

RECITALS

 

A.                                   Company and Executive entered into an Asset
Purchase Agreement, dated as of the date hereof.

 

B.                                     Company desires to retain the services of
Executive, and Executive is willing to provide such services to the Company.

 

C.                                     Company and Executive desire to enter
into this Agreement to provide for Executive’s employment by the Company, upon
the terms and conditions set forth herein.

 

The parties hereby agree as follows:

 


1.                                       DUTIES.


 


1.1.                              POSITION.  EXECUTIVE SHALL SERVE AS SENIOR
VICE PRESIDENT OF IT & E OF THE COMPANY AND PRESIDENT OF THE MILLENNIX DIVISION
OF THE COMPANY AND SHALL HAVE THE DUTIES AND RESPONSIBILITIES INCIDENT TO SUCH
POSITION AND SUCH OTHER DUTIES AS MAY BE DETERMINED IN CONSULTATION WITH THE
COMPANY’S BOARD OF DIRECTORS (“BOARD OF DIRECTORS”).  EXECUTIVE SHALL PERFORM
FAITHFULLY, COOPERATIVELY AND DILIGENTLY ALL OF HIS JOB DUTIES AND
RESPONSIBILITIES.


 


1.2.                              BEST EFFORTS.  EXECUTIVE WILL EXPEND HIS BEST
EFFORTS ON BEHALF OF COMPANY IN CONNECTION WITH HIS EMPLOYMENT AND WILL ABIDE BY
ALL POLICIES AND DECISIONS MADE BY COMPANY, AS WELL AS ALL APPLICABLE FEDERAL,
STATE AND LOCAL LAWS, REGULATIONS OR ORDINANCES.


 


2.                                       EMPLOYMENT TERM.  THE TERM OF
EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT SHALL COMMENCE AS OF THE EFFECTIVE
DATE AND SHALL CONTINUE UNTIL THAT DATE WHICH IS TWENTY FOUR (24) MONTHS AFTER
THE EFFECTIVE DATE (THE “EMPLOYMENT TERM”), UNLESS EARLIER TERMINATED BY EITHER
THE EXECUTIVE OR THE COMPANY.


 


3.                                       COMPENSATION.


 


3.1.                              BASE SALARY.  AS COMPENSATION FOR EXECUTIVE’S
PERFORMANCE OF HIS DUTIES HEREUNDER, COMPANY SHALL PAY TO EXECUTIVE AN INITIAL
BASE SALARY OF TWENTY THOUSAND DOLLARS ($20,000) PER MONTH, WHICH IF ANNUALIZED,
WOULD REPRESENT TWO HUNDRED FORTY THOUSAND DOLLARS ($240,000) (“ANNUAL BASE
SALARY”), PAYABLE IN ACCORDANCE WITH THE NORMAL PAYROLL PRACTICES OF COMPANY,
LESS REQUIRED DEDUCTIONS FOR STATE AND FEDERAL WITHHOLDING TAX, SOCIAL SECURITY
AND ALL OTHER EMPLOYMENT TAXES AND PAYROLL DEDUCTIONS.


 


3.2.                              ANNUAL BONUS.  IN ADDITION TO THE ANNUAL BASE
SALARY, EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE AN ANNUAL CASH BONUS IN AN AMOUNT
CONSISTENT WITH THE ANNUAL CASH BONUS PROVIDED TO THE OTHER EXECUTIVES OF THE
COMPANY, AS DETERMINED BY THE

 

--------------------------------------------------------------------------------


 


BOARD OF DIRECTORS BASED UPON THE SATISFACTION OF CERTAIN OBJECTIVE CRITERIA AND
PERFORMANCE STANDARDS ESTABLISHED BY THE BOARD OF DIRECTORS (THE “ANNUAL
BONUS”).


 


3.3.                              STOCK OPTIONS.  ON THE EFFECTIVE DATE,
EXECUTIVE WILL BE GRANTED AN OPTION TO PURCHASE ONE MILLION (1,000,000) SHARES
OF THE COMPANY’S COMMON STOCK PURSUANT TO THE COMPANY’S 2005 EQUITY INCENTIVE
PLAN, WITH AN EXERCISE PRICE EQUAL TO THE FAIR MARKET VALUE OF THE COMPANY’S
COMMON STOCK ON THE EFFECTIVE DATE.  EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE
STOCK OPTIONS, RESTRICTED STOCK OR OTHER EQUITY INCENTIVE GRANTS PURSUANT TO ONE
OR MORE EQUITY INCENTIVE PLANS OFFERED BY THE COMPANY FROM TIME TO TIME, SUBJECT
TO THE APPROVAL OF THE BOARD OF DIRECTORS.  ANY AND ALL STOCK OPTIONS PREVIOUSLY
GRANTED TO EXECUTIVE BY COMPANY WILL CONTINUE TO VEST THROUGHOUT THE EMPLOYMENT
TERM.


 


4.                                       HEALTH AND WELFARE BENEFIT PLANS.  THE
EXECUTIVE AND/OR THE EXECUTIVE’S FAMILY, AS THE CASE MAY BE, SHALL BE ELIGIBLE
FOR PARTICIPATION IN AND SHALL RECEIVE ALL BENEFITS UNDER HEALTH AND WELFARE
BENEFIT PLANS, PRACTICES, POLICIES AND PROGRAMS PROVIDED BY THE COMPANY
(INCLUDING, WITHOUT LIMITATION, MEDICAL PRESCRIPTION, DENTAL DISABILITY, SALARY
CONTINUANCE, EMPLOYEE LIFE, GROUP LIFE, ACCIDENTAL DEATH AND TRAVEL ACCIDENT
INSURANCE PLANS AND PROGRAMS) TO THE EXTENT GENERALLY APPLICABLE TO EMPLOYEES OF
THE COMPANY.


 


5.                                       CUSTOMARY BENEFITS.  EXECUTIVE SHALL BE
ENTITLED TO ALL CUSTOMARY AND USUAL FRINGE BENEFITS AND SHALL BE ENTITLED TO
PARTICIPATE IN ALL SAVINGS AND RETIREMENT PLANS, PRACTICES, POLICIES AND
PROGRAMS GENERALLY APPLICABLE TO EMPLOYEES OF THE COMPANY AND THAT ARE IN EFFECT
DURING THE EMPLOYMENT TERM, SUBJECT TO THE TERMS AND CONDITIONS OF COMPANY’S
BENEFIT PLAN DOCUMENTS, AS APPLICABLE.  COMPANY RESERVES THE RIGHT TO CHANGE OR
ELIMINATE THE FRINGE BENEFITS OR PLANS, PRACTICES AND PROGRAMS ON A
COMPANY-WIDE, PROSPECTIVE BASIS, AT ANY TIME.


 


6.                                       BUSINESS EXPENSES.  EXECUTIVE SHALL BE
ENTITLED TO RECEIVE PROMPT REIMBURSEMENT FOR ALL REASONABLE, OUT-OF-POCKET
BUSINESS EXPENSES INCURRED IN THE PERFORMANCE OF HIS DUTIES ON BEHALF OF
COMPANY.  TO OBTAIN REIMBURSEMENT, EXPENSES MUST BE SUBMITTED PROMPTLY WITH
APPROPRIATE SUPPORTING DOCUMENTATION IN ACCORDANCE WITH COMPANY’S POLICIES.


 


7.                                       VACATION.  EXECUTIVE SHALL BE ENTITLED
TO AN AGGREGATE OF TWENTY NINE (29) DAYS OF PAID VACATION AND SICK DAYS EACH
CALENDAR YEAR IN ACCORDANCE WITH THE COMPANY’S PLANS, POLICIES AND PROGRAMS THEN
IN EFFECT.


 


8.                                       SEVERANCE PACKAGE UPON TERMINATION OF
EMPLOYMENT OTHER THAN FOR CAUSE.  IF THE COMPANY TERMINATES EXECUTIVE’S
EMPLOYMENT WITHOUT CAUSE OR EXECUTIVE RESIGNS AS AN EMPLOYEE OF THE COMPANY FOR
GOOD REASON, COMPANY AGREES TO PROVIDE EXECUTIVE WITH THE SEVERANCE PACKAGE
DESCRIBED IN SECTION 8.1 BELOW IN ACCORDANCE WITH THE PAYMENT SCHEDULE SET FORTH
IN SECTION 8.2 BELOW, PROVIDED EXECUTIVE AGREES TO COMPLY WITH ALL OF THE
CONDITIONS SET FORTH IN SECTION 8.3 BELOW.


 


8.1.                              DESCRIPTION OF SEVERANCE PACKAGE.  THE
“SEVERANCE PACKAGE” WILL CONSIST OF:


 


(A)                                  ALL ACCRUED OBLIGATIONS (DEFINED BELOW);

 

2

--------------------------------------------------------------------------------


 


(B)                                 A “SEVERANCE PAYMENT” EQUAL TO THE GREATER
OF: (I) THE AMOUNT OF EXECUTIVE’S THEN IN EFFECT BASE SALARY THAT WOULD HAVE
BEEN PAYABLE TO EXECUTIVE IF EXECUTIVE HAD BEEN EMPLOYED BY THE COMPANY FROM THE
DATE OF TERMINATION THROUGH THE END OF THE EMPLOYMENT TERM, OR (II) AN AMOUNT
EQUAL TO ONE (1) YEAR OF EXECUTIVES THEN IN EFFECT BASE SALARY; AND


 


(C)                                  UPON TERMINATION OF EMPLOYMENT, THE
EXECUTIVE WILL BE ALLOWED TO CONTINUE IN THE COMPANY’S GROUP HEALTH INSURANCE
PLAN AT THE EXECUTIVE’S OWN EXPENSE FOR UP TO EIGHTEEN (18) MONTHS, IN
ACCORDANCE WITH APPLICABLE LAW (COBRA).  HOWEVER, IF THE EXECUTIVE ELECTS COBRA
COVERAGE, THE COMPANY WILL PAY THE FIRST TWELVE (12) MONTHS OF COBRA COVERAGE.


 


8.2.                              PAYMENT SCHEDULE.  THE SEVERANCE PACKAGE WILL
BE PAID LESS REQUIRED DEDUCTIONS FOR STATE AND FEDERAL WITHHOLDING TAX, SOCIAL
SECURITY AND ALL OTHER EMPLOYMENT TAXES AS REQUIRED BY LAW.  THE ACCRUED
OBLIGATIONS DESCRIBED IN SECTION 8.1(A) WILL BE PAID WITHIN FIFTEEN (15) DAYS
AFTER THE DATE OF TERMINATION, UNLESS OTHERWISE REQUIRED BY LAW.  THE SEVERANCE
PAYMENT DESCRIBED IN SECTION 8.1(B) WILL BE PAYABLE IN EQUAL INSTALLMENTS IN
ACCORDANCE WITH THE NORMAL PAYROLL PRACTICES OF THE COMPANY FROM THE DATE OF
TERMINATION THROUGH THE END OF THE EMPLOYMENT TERM OR ONE (1) YEAR AFTER THE
DATE OF TERMINATION, WHICHEVER IS APPLICABLE (THE “SEVERANCE PERIOD”), WITH THE
FIRST INSTALLMENT TO BE PAID ON THE PAYROLL DATE IMMEDIATELY FOLLOWING THE LATER
OF THE DATE OF TERMINATION OR THE DATE EXECUTIVE EXECUTES THE GENERAL RELEASE
(AS DEFINED HEREIN).  THE PAYMENTS TO BE MADE UNDER SECTION 8.1(C) ABOVE SHALL
BE MADE IN ACCORDANCE WITH THE TERMS OF THE APPLICABLE PLAN OR POLICY.


 


8.3.                              CONDITIONS TO RECEIVE SEVERANCE PACKAGE. 
EXECUTIVE WILL RECEIVE THE SEVERANCE PACKAGE DESCRIBED ABOVE ONLY IF HE COMPLIES
WITH ALL OF THE FOLLOWING CONDITIONS AND CONTINUES TO COMPLY WITH THE FOLLOWING
FOR THE DURATION OF THE SEVERANCE PERIOD:


 


(A)                                  EXECUTIVE EXECUTES A FULL GENERAL RELEASE
IN FAVOR OF THE COMPANY (THE “GENERAL RELEASE”) IN THE FORM ATTACHED HERETO AS
EXHIBIT A;


 


(B)                                 EXECUTIVE REAFFIRMS IN WRITING AND COMPLIES
WITH THE NON-COMPETITION AND NON-SOLICITATION AGREEMENT BETWEEN EXECUTIVE AND
THE COMPANY (THE “NON-COMPETITION AGREEMENT”) IN ACCORDANCE WITH THE TERMS
THEREOF.


 


(C)                                  EXECUTIVE COMPLIES WITH THE COMPANY’S THEN
IN EFFECT TRADE SECRETS POLICIES AND ANY INVENTIONS AND PROPRIETARY INFORMATION
AGREEMENT BETWEEN EXECUTIVE AND THE COMPANY (THE “CONFIDENTIALITY AGREEMENT”) IN
ACCORDANCE WITH THE TERMS THEREOF.


 


THE COMPANY’S OBLIGATION TO MAKE PAYMENTS UNDER THIS SECTION 8 SHALL CEASE IF AT
ANY TIME EXECUTIVE IS NOT IN COMPLIANCE WITH ANY OF THE FOREGOING AGREEMENTS.


 


9.                                       NONQUALIFIED DEFERRED COMPENSATION
PLAN.  TO THE EXTENT ANY AMOUNT PAYABLE UNDER A “NONQUALIFIED DEFERRED
COMPENSATION PLAN” (AS DEFINED IN SECTION 409A OF THE U.S. INTERNAL REVENUE
CODE) FOLLOWING A “SEPARATION FROM SERVICE” (AS DEFINED IN SECTION 409A OF THE
U.S. INTERNAL REVENUE CODE), THEN, NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT TO THE CONTRARY, SUCH PAYMENT WILL NOT BE MADE UNTIL THE DATE THAT IS
SIX (6) MONTHS FOLLOWING

 

3

--------------------------------------------------------------------------------


 


EXECUTIVE’S SEPARATION FROM SERVICE, BUT ONLY IF THE EXECUTIVE IS THEN DEEMED TO
BE A “SPECIFIED EMPLOYEE” UNDER SECTION 409A OF THE U.S. INTERNAL REVENUE CODE.


 


10.                                 DEFINITIONS.


 


10.1.                        ACCRUED OBLIGATIONS.  FOR PURPOSES OF THIS
AGREEMENT, “ACCRUED OBLIGATIONS” SHALL MEAN:  (I) PAYMENT OF EXECUTIVE’S ANNUAL
BASE SALARY THROUGH THE DATE OF TERMINATION TO THE EXTENT NOT THERETOFORE PAID;
AND (II) PAYMENT OF ANY COMPENSATION PREVIOUSLY DEFERRED BY EXECUTIVE (TOGETHER
WITH ANY ACCRUED INTEREST THEREON) AND NOT YET PAID BY COMPANY AND ANY ACCRUED
VACATION PAY NOT YET PAID BY COMPANY.


 


10.2.                        CAUSE.  FOR PURPOSES OF THIS AGREEMENT, “CAUSE”
SHALL MEAN: (I) ANY WILLFUL, MATERIAL VIOLATION OF ANY LAW OR REGULATION
APPLICABLE TO THE BUSINESS OF THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY;
(II) CONVICTION FOR, OR GUILTY PLEA TO, A FELONY OR A CRIME INVOLVING MORAL
TURPITUDE, OR ANY WILLFUL PERPETRATION OF A COMMON LAW FRAUD; (III) COMMISSION
OF AN ACT OF PERSONAL DISHONESTY WHICH INVOLVES PERSONAL PROFIT IN CONNECTION
WITH THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY, OR ANY OTHER ENTITY HAVING A
BUSINESS RELATIONSHIP WITH THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY;
(IV) ANY MATERIAL BREACH OF ANY PROVISION OF ANY AGREEMENT OR UNDERSTANDING
BETWEEN THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY AND EXECUTIVE REGARDING THE
TERMS OF EXECUTIVE’S SERVICE AS AN EMPLOYEE, OFFICER, DIRECTOR OR CONSULTANT TO
THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY, INCLUDING WITHOUT LIMITATION, THE
WILLFUL AND CONTINUED FAILURE OR REFUSAL TO PERFORM THE MATERIAL DUTIES REQUIRED
OF EXECUTIVE AS AN EMPLOYEE, OFFICER, DIRECTOR OR CONSULTANT OF THE COMPANY OR
ANY SUBSIDIARY OF THE COMPANY (OTHER THAN AS A RESULT OF DISABILITY) OR A BREACH
OF ANY APPLICABLE CREATIVE WORKS ASSIGNMENT AND CONFIDENTIALITY AGREEMENT OR
SIMILAR AGREEMENT BETWEEN THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY AND
EXECUTIVE; (V) DISREGARD OF THE POLICIES OF THE COMPANY OR ANY SUBSIDIARY OF THE
COMPANY, SO AS TO CAUSE MATERIAL LOSS, DAMAGE OR INJURY TO THE PROPERTY,
REPUTATION OR EMPLOYEES OF THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY IF
EXECUTIVE HAS BEEN GIVEN A REASONABLE OPPORTUNITY TO COMPLY WITH SUCH POLICY OR
CURE HIS FAILURE TO COMPLY; (VI) ANY BREACH OF THE NON-COMPETITION AGREEMENT; OR
(VII) ANY OTHER MISCONDUCT BY EXECUTIVE WHICH IS MATERIALLY INJURIOUS TO THE
FINANCIAL CONDITION OR BUSINESS REPUTATION OF, OR IS OTHERWISE MATERIALLY
INJURIOUS TO, THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY.


 


10.3.                        DISABILITY.  FOR PURPOSES OF THIS AGREEMENT,
“DISABILITY” SHALL MEAN IF EXECUTIVE IS UNABLE TO ENGAGE IN ANY SUBSTANTIAL
GAINFUL ACTIVITY BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL
IMPAIRMENT THAT CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO LAST
FOR A CONTINUOUS PERIOD OF NOT LESS THAN TWELVE (12) MONTHS, AS DETERMINED BY A
PHYSICIAN SELECTED BY COMPANY OR ITS INSURERS AND ACCEPTABLE TO EXECUTIVE OR
EXECUTIVE’S LEGAL REPRESENTATIVE (SUCH AGREEMENT AS TO ACCEPTABILITY NOT TO BE
WITHHELD UNREASONABLY OR DELAYED).


 


10.4.                        GOOD REASON.  FOR PURPOSES OF THIS AGREEMENT, “GOOD
REASON” SHALL MEAN:


 


(A)                                  A SUBSTANTIAL DIMINUTION IN EXECUTIVE’S
POSITION, AUTHORITY, DUTIES OR RESPONSIBILITIES AS CONTEMPLATED BY SECTION 1 OF
THIS AGREEMENT, EXCLUDING NON-SUBSTANTIAL CHANGES IN TITLE OR OFFICE, AND
EXCLUDING ANY ISOLATED, INSUBSTANTIAL AND INADVERTENT ACTION NOT

 

4

--------------------------------------------------------------------------------


 


TAKEN IN BAD FAITH AND WHICH IS REMEDIED BY COMPANY PROMPTLY AFTER RECEIPT OF
WRITTEN NOTICE THEREOF GIVEN BY EXECUTIVE;


 


(B)                                 ANY FAILURE BY COMPANY TO COMPLY WITH ANY OF
THE PROVISIONS OF SECTION 3 OF THIS AGREEMENT, OTHER THAN AN ISOLATED,
INSUBSTANTIAL AND INADVERTENT FAILURE NOT OCCURRING IN BAD FAITH AND WHICH IS
REMEDIED BY COMPANY PROMPTLY AFTER RECEIPT OF WRITTEN NOTICE THEREOF GIVEN BY
EXECUTIVE; OR


 


(C)                                  THE COMPANY REQUIRING EXECUTIVE TO BE BASED
OR SPEND A MATERIAL AMOUNT OF TIME AT ANY OFFICE OR LOCATION OTHER THAN
PURCHASE, NEW YORK.


 


11.                                 NOTICE OF TERMINATION.  ANY TERMINATION BY
COMPANY FOR CAUSE OR BY EXECUTIVE FOR GOOD REASON SHALL BE COMMUNICATED BY A
“NOTICE OF TERMINATION” TO THE OTHER PARTY HERETO GIVEN IN ACCORDANCE WITH
SECTION 16.6 OF THIS AGREEMENT. FOR PURPOSES OF THIS AGREEMENT, A “NOTICE OF
TERMINATION” MEANS A WRITTEN NOTICE WHICH:  (I) INDICATES THE SPECIFIC
TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON; (II) TO THE EXTENT
APPLICABLE, SETS FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED
TO PROVIDE A BASIS FOR TERMINATION OF EXECUTIVE’S EMPLOYMENT UNDER THE PROVISION
SO INDICATED; AND (III) IF THE DATE OF TERMINATION (AS DEFINED BELOW) IS OTHER
THAN THE DATE OF RECEIPT OF SUCH NOTICE, SPECIFIES THE TERMINATION DATE (WHICH
DATE SHALL BE NOT MORE THAN FIFTEEN (15) DAYS AFTER THE GIVING OF SUCH NOTICE). 
THE FAILURE BY EXECUTIVE OR COMPANY TO SET FORTH IN THE NOTICE OF TERMINATION
ANY FACT OR CIRCUMSTANCE WHICH CONTRIBUTES TO A SHOWING OF GOOD REASON OR CAUSE,
AS THE CASE MAY BE, SHALL NOT WAIVE ANY RIGHT OF EXECUTIVE OR COMPANY HEREUNDER
OR PRECLUDE EXECUTIVE OR COMPANY FROM ASSERTING SUCH FACT OR CIRCUMSTANCE IN
ENFORCING EXECUTIVE’S OR COMPANY’S RIGHTS HEREUNDER.  ANY TERMINATION BY COMPANY
WITHOUT CAUSE OR BY EXECUTIVE WITHOUT GOOD REASON MUST BE PRECEDED BY THIRTY
(30) DAYS’ ADVANCE WRITTEN NOTICE IN ACCORDANCE WITH THE TERMS OF SECTIONS 11
AND 16.6 OF THIS AGREEMENT.


 


12.                                 DATE OF TERMINATION.  “DATE OF TERMINATION”
MEANS THE DATE OF DEATH, DISABILITY OR THE DATE OF DELIVERY OF THE NOTICE OF
TERMINATION OR ANY LATER DATE SPECIFIED THEREIN, AS THE CASE MAY BE; PROVIDED,
HOWEVER, THAT IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY COMPANY OTHER THAN FOR
CAUSE OR EXECUTIVE RESIGNS WITHOUT GOOD REASON, THE DATE OF TERMINATION SHALL BE
AT LEAST THIRTY (30) DAYS AFTER THE DATE OF THE APPLICABLE NOTICE OF
TERMINATION.


 


13.                                 CONFIDENTIALITY AND PROPRIETARY RIGHTS. 
EXECUTIVE AGREES TO CONTINUE TO ABIDE BY THE CONFIDENTIALITY AGREEMENT, WHICH IS
ATTACHED TO THIS AGREEMENT AS EXHIBIT B.


 


14.                                 NONDISPARAGEMENT.  EXECUTIVE AGREES NOT TO
DISPARAGE, DEFAME OR MAKE ANY NEGATIVE OR CRITICAL PUBLIC STATEMENTS, WHETHER
VERBALLY OR IN WRITING, REGARDING THE PERSONAL OR BUSINESS REPUTATION,
TECHNOLOGY, PRODUCTS, PRACTICES OR CONDUCT OF COMPANY OR ANY OF COMPANY’S
OFFICERS OR DIRECTORS.  IN ADDITION, EXCEPT AS REQUIRED BY LAW, EXECUTIVE SHALL
NOT MAKE ANY PUBLIC STATEMENTS REGARDING COMPANY WITHOUT THE PRIOR WRITTEN
APPROVAL OF THE BOARD OF DIRECTORS.  ADDITIONALLY, THE COMPANY AGREES NOT TO
DISPARAGE, DEFAME OR MAKE ANY NEGATIVE OR CRITICAL PUBLIC STATEMENTS, WHETHER
VERBALLY OR IN WRITING, REGARDING THE PERSONAL OR BUSINESS REPUTATION OF
EXECUTIVE.

 

5

--------------------------------------------------------------------------------


 


15.                                 INJUNCTIVE RELIEF.  EXECUTIVE ACKNOWLEDGES
THAT EXECUTIVE’S BREACH OF THE COVENANTS CONTAINED IN SECTIONS 8.3, 13 AND 14 OF
THIS AGREEMENT WOULD CAUSE IRREPARABLE INJURY TO COMPANY AND AGREES THAT IN THE
EVENT OF ANY SUCH BREACH, COMPANY SHALL BE ENTITLED TO SEEK TEMPORARY,
PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF WITHOUT THE NECESSITY OF PROVING
ACTUAL DAMAGES OR POSTING ANY BOND OR OTHER SECURITY.


 


16.                                 GENERAL PROVISIONS.


 


16.1.                        SUCCESSORS AND ASSIGNS.  THE RIGHTS AND OBLIGATIONS
OF COMPANY UNDER THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND SHALL BE
BINDING UPON THE SUCCESSORS AND ASSIGNS OF COMPANY.  EXECUTIVE SHALL NOT BE
ENTITLED TO ASSIGN ANY OF EXECUTIVE’S RIGHTS OR OBLIGATIONS UNDER THIS
AGREEMENT.


 


16.2.                        WAIVER.  THE RIGHTS AND REMEDIES OF THE PARTIES TO
THIS AGREEMENT ARE CUMULATIVE AND NOT ALTERNATIVE.  NEITHER THE FAILURE NOR ANY
DELAY BY ANY PARTY IN EXERCISING ANY RIGHT, POWER OR PRIVILEGE UNDER THIS
AGREEMENT OR THE DOCUMENTS REFERRED TO IN THIS AGREEMENT WILL OPERATE AS A
WAIVER OF SUCH RIGHT, POWER OR PRIVILEGE; AND NO SINGLE OR PARTIAL EXERCISE OF
ANY SUCH RIGHT, POWER OR PRIVILEGE WILL PRECLUDE ANY OTHER OR FURTHER EXERCISE
OF SUCH RIGHT, POWER OR PRIVILEGE OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR
PRIVILEGE.  TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, (I) NO CLAIM OR
RIGHT ARISING OUT OF THIS AGREEMENT OR THE DOCUMENTS REFERRED TO IN THIS
AGREEMENT CAN BE DISCHARGED BY ONE PARTY, IN WHOLE OR IN PART, BY A WAIVER OR
RENUNCIATION OF THE CLAIM OR RIGHT UNLESS IN WRITING SIGNED BY THE OTHER PARTY;
(II) NO WAIVER THAT MAY BE GIVEN BY A PARTY WILL BE APPLICABLE EXCEPT IN THE
SPECIFIC INSTANCE FOR WHICH IT IS GIVEN; AND (III) NO NOTICE TO OR DEMAND ON ONE
PARTY WILL BE DEEMED TO BE A WAIVER OF ANY OBLIGATION OF SUCH PARTY OR OF THE
RIGHT OF THE PARTY GIVING SUCH NOTICE OR DEMAND TO TAKE FURTHER ACTION WITHOUT
NOTICE OR DEMAND AS PROVIDED IN THIS AGREEMENT OR THE DOCUMENTS REFERRED TO IN
THIS AGREEMENT.


 


16.3.                        SEVERABILITY.  IN THE EVENT ANY PROVISION OF THIS
AGREEMENT IS FOUND TO BE UNENFORCEABLE, INVALID OR ILLEGAL BY AN ARBITRATOR OR
COURT OF COMPETENT JURISDICTION, SUCH PROVISION SHALL BE DEEMED MODIFIED TO THE
EXTENT NECESSARY TO ALLOW ENFORCEABILITY OF THE PROVISION AS SO LIMITED, IT
BEING INTENDED THAT THE PARTIES SHALL RECEIVE THE BENEFIT CONTEMPLATED HEREIN TO
THE FULLEST EXTENT PERMITTED BY LAW.  IF A DEEMED MODIFICATION IS NOT
SATISFACTORY IN THE JUDGMENT OF SUCH ARBITRATOR OR COURT, THE UNENFORCEABLE,
INVALID OR ILLEGAL PROVISION SHALL BE DEEMED DELETED, AND THE LEGALITY, VALIDITY
AND ENFORCEABILITY OF THE REMAINING PROVISIONS SHALL NOT BE AFFECTED THEREBY.


 


16.4.                        INTERPRETATION; CONSTRUCTION.  THE HEADINGS SET
FORTH IN THIS AGREEMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT BE USED IN
INTERPRETING THIS AGREEMENT.  THIS AGREEMENT HAS BEEN DRAFTED BY LEGAL COUNSEL
REPRESENTING THE COMPANY, BUT EXECUTIVE HAS PARTICIPATED IN THE NEGOTIATION OF
ITS TERMS.  FURTHERMORE, EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS HAD AN
OPPORTUNITY TO REVIEW THE AGREEMENT AND HAS HAD IT REVIEWED AND NEGOTIATED BY
LEGAL COUNSEL ACTING ON HIS/HER BEHALF, AND, THEREFORE, THE NORMAL RULE OF
CONSTRUCTION TO THE EFFECT THAT ANY AMBIGUITIES ARE TO BE RESOLVED AGAINST THE
DRAFTING PARTY SHALL NOT BE EMPLOYED IN THE INTERPRETATION OF THIS AGREEMENT.

 

6

--------------------------------------------------------------------------------


 


16.5.                        GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE UNITED STATES AND THE STATE OF
NEW YORK, WITHOUT REFERENCE TO ITS CONFLICTS OF LAWS PRINCIPLES.


 

The Executive hereby agrees to submit to binding arbitration before the American
Arbitration Association (which means A WAIVER OF THE EXECUTIVE’S RIGHT TO SUE IN
COURT AND PROCEED BY A JUDGE OR JURY TRIAL) of all disputes and claims arising
out of this Agreement.  The Executive further understands and agrees that the
Executive shall execute the Company’s standard agreement to arbitrate, which is
separate from this Agreement and may be contained in the Company’s Employee
Handbook.  This Agreement will be the exclusive method to resolve all disputes
or controversies that the Executive or the Company may have, whether or not
arising out of the Executive’s employment or termination of that employment with
the Company, except as provided in Section 15 hereof.  THE AGREEMENT TO
ARBITRATE CONSTITUTES A WAIVER OF ANY RIGHT THAT THE EXECUTIVE OR THE COMPANY
MAY HAVE TO LITIGATE ANY CLAIM IN COURT IN A JUDGE OR JURY TRIAL.

 


16.6.                        NOTICES.  ALL NOTICES, CONSENTS, WAIVERS AND OTHER
COMMUNICATIONS UNDER THIS AGREEMENT MUST BE IN WRITING AND WILL BE DEEMED TO
HAVE BEEN DULY GIVEN WHEN (I) DELIVERED BY HAND (WITH WRITTEN CONFIRMATION OF
RECEIPT); (II) SENT BY FACSIMILE (WITH WRITTEN CONFIRMATION OF RECEIPT); OR
(III) WHEN RECEIVED BY THE ADDRESSEE, IF SENT BY A NATIONALLY RECOGNIZED
OVERNIGHT DELIVERY SERVICE, RETURN RECEIPT REQUESTED, IN EACH CASE TO THE
APPROPRIATE ADDRESSES AND FACSIMILE NUMBERS SET FORTH BELOW OR ON THE SIGNATURE
PAGES HERETO (OR TO SUCH OTHER ADDRESS AS A PARTY MAY DESIGNATE BY NOTICE TO THE
OTHER PARTIES):

 

If to IT&E:

IT&E International Group

 

Attention: Peter Sollenne, Chief Executive Officer and
Dave Vandertie, Chief Financial Officer

 

505 Lomas Santa Fe Drive, Suite 200

 

Solana Beach, California 92075

 

Telephone: (858) 777-1644

 

Facsimile: (858) 366-0961

 

 

with a required copy to:

Foley & Lardner LLP

 

Attention: Kenneth D. Polin, Esq.

 

402 West Broadway, Suite 2300

 

San Diego, California 92101

 

Telephone: (619) 234-6655

 

Facsimile: (619) 234-3510

 

 

If to Executive:

Gene Resnick, M.D.

 

Telephone:

 

Facsimile:

 

7

--------------------------------------------------------------------------------


 

With a required copy to:

Herrick, Feinstein LLP

 

Attention: John Goldman, Esq.

 

2 Park Avenue

 

New York, New York

 

Telephone: (212) 592-1400

 

Facsimile: (212) 592-1500

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.

 


16.7.                        COUNTERPARTS; FACSIMILE.  THIS AGREEMENT MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS, ALL OF WHICH WHEN FULLY EXECUTED AND
DELIVERED BY ALL PARTIES HERETO AND TAKEN TOGETHER SHALL CONSTITUTE A SINGLE
AGREEMENT, BINDING AGAINST EACH OF THE PARTIES.  TO THE MAXIMUM EXTENT PERMITTED
BY LAW OR BY ANY APPLICABLE GOVERNMENTAL AUTHORITY, ANY DOCUMENT MAY BE SIGNED
AND TRANSMITTED BY FACSIMILE WITH THE SAME VALIDITY AS IF IT WERE AN INK-SIGNED
DOCUMENT.  EACH SIGNATORY BELOW REPRESENTS AND WARRANTS BY HIS OR HER SIGNATURE
THAT HE OR SHE IS DULY AUTHORIZED (ON BEHALF OF THE RESPECTIVE ENTITY FOR WHICH
SUCH SIGNATORY HAS ACTED) TO EXECUTE AND DELIVER THIS INSTRUMENT AND ANY OTHER
DOCUMENT RELATED TO THIS TRANSACTION, THEREBY FULLY BINDING EACH SUCH RESPECTIVE
ENTITY.


 


16.8.                        SURVIVAL.  SECTIONS 8 (“SEPARATION PACKAGE UPON
TERMINATION OF EMPLOYMENT OTHER THAN FOR CAUSE”), 10 (“DEFINITIONS”), 13
(“CONFIDENTIALITY AND PROPRIETARY RIGHTS”), 14 (“NONDISPARAGEMENT”), 15
(“INJUNCTIVE RELIEF”), 16 (“GENERAL PROVISIONS”) AND 17 (“ENTIRE AGREEMENT”) OF
THIS AGREEMENT SHALL SURVIVE EXECUTIVE’S EMPLOYMENT BY COMPANY.


 


17.                                 ENTIRE AGREEMENT.  THIS AGREEMENT, INCLUDING
THE CONFIDENTIALITY AGREEMENT ATTACHED AS EXHIBIT A, CONSTITUTES THE ENTIRE
AGREEMENT BETWEEN THE PARTIES RELATING TO THIS SUBJECT MATTER AND SUPERSEDES ALL
PRIOR OR SIMULTANEOUS REPRESENTATIONS, DISCUSSIONS, NEGOTIATIONS, AND
AGREEMENTS, WHETHER WRITTEN OR ORAL.  THIS AGREEMENT MAY BE AMENDED OR MODIFIED
ONLY WITH THE WRITTEN CONSENT OF EXECUTIVE AND THE COMPANY.  NO ORAL WAIVER,
AMENDMENT OR MODIFICATION WILL BE EFFECTIVE UNDER ANY CIRCUMSTANCES WHATSOEVER.


 

[Remainder of Page Intentionally Left Blank]

 

8

--------------------------------------------------------------------------------


 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

 

Dated:

November 9, 2005

 

EXECUTIVE

 

 

 

/s/ Gene Resnick

 

 

Gene Resnick, M.D.

 

 

 

 

Dated:

November 9, 2005

 

IT&E International Group

 

 

 

 

 

By:

/s/ Peter Sollenne

 

 

 

Peter Sollenne, Chief Executive Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF GENERAL RELEASE

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CONFIDENTIALITY AGREEMENT

 

B-2

--------------------------------------------------------------------------------

 